                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                        CR-13-18-GF-BMM-JTJ

                 Plaintiff,

       vs.
                                                          ORDER
CHRISTOPHER JOSEPH LADUE,

                 Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on July 17, 2019. (Doc. 79.) The United States alleged that

Christopher Joseph Ladue violated his conditions of supervised release by

consuming alcohol on four separate occasions. (Doc. 77 at 2-3.)

      Judge Johnston entered Findings and Recommendations in this matter on

July 17, 2019. (Doc. 83.) Neither party objected to Judge Johnston’s Findings and

Recommendations. When a party makes no objections, the Court need not review

de novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S.

140, 153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      The admitted violations prove serious and warrant revocation of Ladue’s

supervised release. Judge Johnston has recommended that the Court revoke

Ladue’s supervised release and commit Ladue to the custody of the Bureau of

Prisons for a term of 6 months, with 42 months of supervised release to follow.

(Doc. 83 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Ladue’s violation of his conditions represents a serious breach

of the Court’s trust. A sentence of 6 months custody, followed by 42 months of

supervised release represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 83) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Ladue be sentenced to 6 months custody

with 42 months of supervised release to follow.

      DATED this 18th day of July, 2019.
